DETAILED ACTION
Response to Amendment
The amendment filed 10/19/2020 has been entered.
Claims 33-40, 43-45, 47-54, and 56-58 are pending.
Claims 41, 42, 46, and 55 are cancelled. 
Claims 33-40, 43-45, 47-54, and 56-58 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 February 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-40, 43, 44, 47-54, and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 33, 47 and 57 recite in part “evaluating an estimated received signal power and a measured received power of at least one of the subframes”. It is not clear how the claim limitation evaluating step happens before performing step means; this makes the claim indefinite.
Dependent claims 34-40, 43, 44, and 48-54 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reason stated above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 33, 34, 47, 48 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Mo et al. (US Publication 2017/0332264) in view of Takahashi et al. (US 2018/0192314).

With respect to claims 33, 47, and 57, Mo teaches A method for determining a channel state performed at a user device (UE) of a radio access network, (Paragraph 70, User Equipment connected to a network) comprising the UE:
determining one or a plurality of subframes where reference signals transmitted (the network-side device indicates to the user equipment the available channel  and send a measurement reference signal to the UE during the time period of occupying the available channel, so as to instruct the UE to measure the available channel according to the measurement reference signal, Paragraph 106) on an unlicensed carrier by a Secondary Cell (SCell) are available for measurements by evaluating an estimated received signal power and a measured received power of at least one of the subframes; (the available channel is associated with unauthorized carrier of Scell, which measurements are to be reported, Paragraph 108)

performing a plurality of signal power measurements associated each to one of the available subframes to be used for channel measurement; (RRM measurement includes when an upper layer configures the RSSI to measure in some sub-frame sets, the RSSI should perform measurement by using all the OFDM symbols in these sub-frame sets, Paragraph 8. User equipment perform CSI measurement and RRM measurement (including the RSRP and RSRQ measurements), Paragraph 108) and 

Mo doesn’t teach generating a channel state information as a function of the plurality of the signal power measurements; and wherein generating the channel state information comprises determining an average of the plurality of the signal power measurements; 

 teaches generating a channel state information as a function of the plurality of the signal power measurements; (the measurement report unit can report a histogram (frequency distribution) of RSSI, Paragraph 57)

wherein generating the channel state information comprises determining an average of the plurality of the signal power measurements (the measurement report unit can report a histogram (frequency distribution) of RSSI, the average value of RSSI, or both the histogram and the average value to the E-UTRAN, Paragraph 57)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determining one or a plurality of available subframes that may be used for channel measurements of Mo with generating the channel state information comprises determining an average of the plurality of the signal power measurements as taught by Takahashi. The motivation for combining Mo and Takahashi is to be able to implement scheduling for the unlicensed carrier, thereby further improving system performance.

With respect to claims 34 and 48, Mo teaches further comprising providing the channel state information to an access node providing the UE access to the radio access network. (UE reports CSI measurement and RRM measurement to the network-side device establishing connection with UE, Paragraph 107)

Claims 35 and 49 are rejected under under 35 U.S.C. 103 as being unpatentable over Mo et al. (US Publication 2017/0332264) in view of Takahashi et al. (US 2018/0192314) further in view of Parry et al. (US Patent 6,429,736).

With respect to claims 35 and 49, Mo in view of Takahashi doesn’t teach  wherein the UE evaluates estimated received signal power and a and the measured received power of at least one of the subframes by evaluating a power difference between the estimated received signal power and the measured received power of the at least one of the subframes.

Parry teaches the UE determines the one or the plurality of subframes to be used for channel measurement by evaluating an estimated received signal power and a measured received power of the respective interval(s).  (Difference between the measured signal power and an estimate of the signal, Column 7 lines 25-30)  

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determining one or a plurality of time intervals that may be used for channel measurements of Mo and Takahashi with the UE determines the one or the plurality of time intervals to be used for channel measurement by evaluating an estimated received signal power and a measured received power of the respective interval as taught by Parry. The motivation for combining Mo, Takahashi and Parry is to be able to control the power in the cell and decrease interference due large uplink transmit power settings.

Claims 36, 38, 50 and 52 are rejected under under 35 U.S.C. 103 as being unpatentable over Mo et al. (US Publication 2017/0332264) in view of Takahashi et al. (US 2018/0192314) further in view of Hu et al. (US Publication 2014/0211656).

With respect to claims 36 and 50, Mo in view of Takahashi doesn’t teach the one or the plurality of subframes to be used for channel measurement are determined by detecting that a power difference between an estimated received signal power and a measured received power associated of the respective intervals does not exceed a certain power threshold.

Hu teaches the one or the plurality of  subframes to be used for channel measurement are determined by detecting that a power difference between an estimated received signal power and a measured received power associated of the respective intervals does not exceed a certain power threshold. (The difference between first RSRP and second RSRP is less than the threshold, an average value of the first and second RSRP is reported to the base station as the measured RSRP for the UE communication device, therefore the first RSRP at first time is used to preform channel measurement and reported to the base station, paragraph 56)  

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determining one or a plurality of time intervals that may be used for channel measurements of Mo and Takahashi with the UE determines the one or the plurality of time intervals to be used for channel measurement by evaluating an estimated received signal power and a measured received power of the respective interval as taught by Hu. The motivation for combining Mo, Takahashi and Hu is to be able to control the power in the cell and decrease interference due large uplink transmit power settings.

With respect to claims 38 and 52, Mo in view of Takahashi doesn’t teach a power difference exceeds a certain threshold, the measurement of the current subframe is excluded from averaging. 

 a power difference exceeds a certain threshold, the measurement of the current subframe is excluded from averaging. (If the difference is greater than the threshold, an average of the two reference signal power values would not necessarily be an accurate reflection of the actual channel condition associated with a cell.  Accordingly, the maximum value between the first and second reference signal power values may be reported in this instance, Paragraph 53)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determining one or a plurality of time intervals that may be used for channel measurements of Mo and Takahashi with the UE determines the one or the plurality of time intervals to be used for channel measurement by evaluating an estimated received signal power and a measured received power of the respective interval as taught by Hu. The motivation for combining Mo, Takahashi and Hu is to be able to control the power in the cell and decrease interference due large uplink transmit power settings.

Claims 37 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Mo et al. (US Publication 2017/0332264) in view of Takahashi et al. (US 2018/0192314) further in view of Xu et al. (US Publication 2016/0212752).

With respect to claims 37 and 51, Mo in view of Takahashi doesn’t teach the UE:
performs a reference signal received power measurement (RSRP) on cell specific reference symbols (CRS) or on Channel State Information Reference Signals (CSI-RS) in a current subframe; and
compares the RSRP to an average value of a set measurements of previously received subframes.

 the UE:

performs a reference signal received power measurement (RSRP) on cell specific reference symbols (CRS) or on Channel State Information Reference Signals (CSI-RS) in a current subframe; (estimates channel conditions using channel status information reference signal CSI-RSs to ensure the feedback accuracy, paragraph 18) and

compares the RSRP to an average value of a set measurements of previously received subframes. (measuring the full frequency band of the SCC to obtain measurement result of a local frequency band of the ePDCCH/PDSCH (the measurement result may be RSRP, RSRQ, etc.) and measurement result of other frequency bands (or an average RSRP/RSRQ of other frequency bands); comparing the measurement result of the local frequency band with the measurement result of other frequency bands (previously received subframes); if the measurement result of the local frequency band is lower than the measurement result of the full frequency band, paragraph 64)  

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determining one or a plurality of time intervals that may be used for channel measurements of Mo and Takahashi with compares the RSRP to an average value of a set measurements of previously received subframes as taught by Xu. The motivation for combining Mo, Takahashi and Xu is to be able to ensure feedback accuracy and estimates interference conditions in the channel.

Claims 39, 40, 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Mo et al. (US Publication 2017/0332264) in view of Takahashi et al. (US 2018/0192314) further in view of Dimou et al. (US Publication 2013/0210435).

With respect to claims 39 and 53, Mo in view of Takahashi doesn’t teach the UE determines the subframes to be used for channel measurement by determining whether a power variation due to a varying number of licensed-assisted access secondary cells for which the UE is scheduled to receive data, does not exceed a determined threshold. 

Dimou teaches the UE determines the subframes to be used for channel measurement by determining whether a power variation due to a varying number of licensed-assisted access secondary cells for which the UE is scheduled to receive data, does not exceed a determined threshold. (The processor is configured to receive a signal, including a reference signal, transmitted from the node during a predetermined time period.  The processor may be configured to measure signal reception information, including reference signal power values, at predetermined time intervals during the predetermined time period, measure speeds of movement of the mobile device at the predetermined time intervals, determine a reference signal power variation value based on the variability of the measured reference signal power values, compare the determined reference signal power variation value with a predetermined power threshold value for a given measured speed, determine cell information based on the comparison, determine an adjustment to a resource management procedure based on the determined cell information, and adjust the resource management procedure based on the determined adjustment, Paragraph 19)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determining one or a plurality of time intervals that may be used for 

With respect to claims 40 and 54, Mo in view of Takahashi doesn’t teach the UE determines the subframes to be used for channel measurement by determining whether a power variation due to a varying number of licensed-assisted access secondary cells for which the UE is scheduled to receive data, or on which it has detected a presence of Cell-Specific Reference Signals, does not exceed a determined threshold.

Dimou teaches the UE determines the subframes to be used for channel measurement by determining whether a power variation due to a varying number of licensed-assisted access secondary cells for which the UE is scheduled to receive data, or on which it has detected a presence of Cell-Specific Reference Signals, does not exceed a determined threshold. (The processor is configured to receive a signal, including a reference signal, transmitted from the node during a predetermined time period.  The processor may be configured to measure signal reception information, including reference signal power values, at predetermined time intervals during the predetermined time period, measure speeds of movement of the mobile device at the predetermined time intervals, determine a reference signal power variation value based on the variability of the measured reference signal power values, compare the determined reference signal power variation value with a predetermined power threshold value for a given measured speed, determine cell information based on the comparison, determine an 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determining one or a plurality of time intervals that may be used for channel measurements of Mo and Takahashi with compares determining whether a power variation due to a varying number of licensed-assisted access secondary cells for which the UE is scheduled to receive data, does not exceed a determined threshold as taught by Dimou. The motivation for combining Mo, Takahashi and Dimou is to be able to improve system and service performance by optimizing handover procedures, decreasing the handover failure rate, and by improving radio resource management such as uplink power control, radio link failure recovery and link adaptation.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Mo et al. (US Publication 2017/0332264) in view of Takahashi et al. (US 2018/0192314) further in view of Dabeer al. (US Publication 2016/0218832).

With respect to claim 43, Mo in view of Takahashi doesn’t teach channel state information is being determined on a radio channel associated to an LTE unlicensed band being controlled by a Listen-Before-Talk mechanism.

Dabeer teaches channel state information is being determined on a radio channel associated to an LTE unlicensed band being controlled by a Listen-Before-Talk mechanism. (CSI is determined on LTE band for LBT, Paragraph 07)

.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Mo et al. (US Publication 2017/0332264) in view of Takahashi et al. (US 2018/0192314) further in view of Soldati al. (US Publication 2018/0070225).

With respect to claim 44, Mo in view of Takahashi doesn’t teach the one or a plurality of subframes are orthogonal frequency division multiplexing symbol intervals

Soldati teaches the one or a plurality of subframes are orthogonal frequency division multiplexing symbol intervals. (Slot consisting of six or seven consecutive OFDM symbol intervals in time domain, Paragraph 3)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determining one or a plurality of time intervals that may be used for channel measurements of Mo and Takahashi with the one or a plurality of time intervals are orthogonal frequency division multiplexing symbol intervals as taught by Soldati. The motivation for combining Mo, Takahashi and Soldati is to schedule UEs to access to orthogonal radio resources and dynamic multicast transmission of control information to groups of users.
Claims 45, 56, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Mo et al. (US Publication 2017/0332264) in view of Takahashi et al. (US 2018/0192314) further in view of Takeda et al. (US 2014/0241223)

With respect to claims 45, 56 and 58, Mo teaches A method performed at a network node (eNB) of a radio access network adapted for communicating with a User Equipment (UE) (Paragraph 70, User Equipment connected to a network), the method comprising the eNB:

generating information, to be sent to the UE, indicating a plurality of subframes where reference signals transmitted  (the network-side device indicates to the user equipment the available channel  and send a measurement reference signal to the UE during the time period of occupying the available channel, so as to instruct the UE to measure the available channel according to the measurement reference signal, Paragraph 106) on an unlicensed carrier by a Secondary Cell (SCell) are available for received signal power measurements; (the available channel is associated with unauthorized carrier of Scell, which measurements are to be reported, Paragraph 108) and 

Mo doesn’t teach evaluating a measurement report received from the UE, wherein the report comprises received signal power measurements associated each to one of the subframes; wherein the eNB utilizes a secondary carrier; wherein one or a plurality of subframes of the secondary carrier cannot be used for transmitting data by the eNB; and wherein the information to be sent to the UE comprises an identifier of each of these one or plurality of subframes of the secondary carrier.

Takahashi teaches evaluating a measurement report received from the UE, wherein the report comprises received signal power measurements associated each to one of the subframes. (The 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determining one or a plurality of available subframes that may be used for channel measurements of Mo with generating the channel state information comprises determining an average of the plurality of the signal power measurements as taught by Takahashi. The motivation for combining Mo and Takahashi is to be able to implement scheduling for the unlicensed carrier, thereby further improving system performance.
Takeda teaches wherein the eNB utilizes a secondary carrier; wherein one or a plurality of subframes of the secondary carrier cannot be used for transmitting data by the eNB; (the fourth and fifth downlink subframes for the S-cell from the left and the eighth uplink subframe for the S-cell from the left are subframes that are not scheduled, Paragraph 8) and wherein the information to be sent to the UE comprises an identifier of each of these one or plurality of subframes of the secondary carrier. (Carrier indicator field information is information which associates a carrier index and the index of a secondary cell subframe to be scheduled, Paragraph 14)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determining one or a plurality of available subframes that may be used for channel measurements of Mo and Takahashi with the information to be sent to the UE comprises an identifier of each of these one or plurality of subframes of the secondary carrier as taught by Takeda. The motivation for combining Mo, Takahashi and Takeda is to be able to prevent a decrease in capacity.

Response to Arguments
Applicant’s arguments with respect to claims 33-40, 43-45, 47-54, and 56-58 have been considered, but they are not persuasive.
Applicant’s argument reference Mo doesn’t teach “determining one or a plurality of subframes where reference signals transmitted on an unlicensed carrier by a Secondary Cell (SCell) are available for measurements by evaluating an estimated received signal power and a measured received power of at least one of the subframes” is not persuasive. Limitation lacks clarity, since performing a plurality of signal power measurements happens after evaluating signal power, it is not clear how evaluating signal power step can be performed without performing measurements first. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. A./
Examiner, Art Unit 2472


/HASHIM S BHATTI/Primary Examiner, Art Unit 2472